



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario
    (Attorney General) v. Rothmans Inc., 2013 ONCA 642

DATE: 20131022

DOCKET: C55001, C55003, C55008, C55010 and C55012

Doherty, Simmons and Blair JJ.A.

BETWEEN

Her Majesty the Queen in Right of Ontario

Plaintiff (Respondent)

and

Rothmans Inc., Rothmans, Benson & Hedges
    Inc., Carreras Rothmans Limited, Altria Group, Inc., Philip Morris U.S.A. Inc.,
    Philip Morris International, Inc., JTI-Macdonald Corp., R.J. Reynolds Tobacco
    Company, R.J. Reynolds Tobacco International Inc., Imperial Tobacco Canada
    Limited,
British American Tobacco p.l.c., B.A.T.
    Industries p.l.c., British American Tobacco (Investments) Limited
, and
    Canadian Tobacco Manufacturers Council

Defendants (Appellants)

Charles F. Scott and Shaun
    Laubman, for the appellant B.A.T. Industries p.l.c.

David R. Byers, Adrian C.
    Lang and Lesley Mercer, for the appellant British American Tobacco p.l.c.

Craig P. Dennis and Owen James,
    for the appellant British American Tobacco (Investments) Limited

Guy J. Pratte, Ira Nishisato
    and Cindy Clarke, for the appellant R.J. Reynolds Tobacco Company and R.J.
    Reynolds Tobacco International Inc.

Christopher M. Rusnak and
    Steven Abramson, for the appellant Carreras Rothmans Limited

William J. Manuel, Lise G. Favreau, Edmund Huang and
    Kevin Hille, for the respondent Her Majesty the Queen in Right of Ontario.

Heard: November 5-7, 2012

On appeal from the order of Justice Barbara Ann Conway of
    the Superior Court of Justice, dated January 4, 2012.

ENDORSEMENT RE COSTS

[1]

These appeals arise out of actions commenced by Ontario against various
    foreign and domestic tobacco manufacturers under the provinces
Tobacco
    Damages and Health Care Costs Recovery Act
.  In those actions, Ontario
    seeks to recover $50 billion, representing the alleged costs of health care
    services provided to the public as a result of what that Act refers to as a
    tobacco related wrong.

[2]

The foreign defendants moved to stay or dismiss the action on
    jurisdictional grounds.  Justice Conway dismissed their motions, and in five
    separate, but related appeals, the various tobacco consortiums attempted to set
    aside that decision.  In reasons released on May 30, 2013, this Court dismissed
    the appeals, with costs in favour of the Crown.

[3]

We have reviewed and considered counsels written submissions respecting
    costs and, for the following reasons fix Ontarios costs in the amount of
    $237,332.50 all inclusive.

[4]

Although the central issue on the five appeals was whether the Superior
    Court of Justice had jurisdiction to hear the action against the foreign
    defendants, the appeals also attacked certain evidentiary rulings made by the
    motion judge and her orders as to costs (which were substantial) as well.  The
    appeals were complex, and the Crown was required to respond to each.

[5]

Prior to the release of this Courts decision, the parties each filed
    costs outlines with the Court, calculated on a partial indemnity basis. 
    Ontario is seeking the amount referred to above.  On the other side of the
    courtroom, the appellants, should they have been successful, were asking for
    approximately $430,000 in total.

[6]

The appellants accept that Ontario is entitled to its costs of the
    appeal on a partial indemnity basis, but they submit that the costs should be
    fixed in the amount of $100,000 all inclusive.  In a nutshell, taken together,
    what they say is the following:

(i)      the amount claimed is too high because this Court has
    not traditionally awarded costs of more than $100,000 even in the rare event of
    very highly complex and lengthy appeals, of which they submit these appeals are
    not an example;

(ii)      while there were in fact five appeals, the Crown
    treated them as one and filed a common factum and materials;

(iii)     accordingly, it would be fair to award the Crown an
    amount approximately equivalent to the highest cost outline of
one
of
    the appellants (in this case, approximately $102,500);

(iv)     it is not possible to determine whether the costs
    sought by Ontario would amount to a windfall as opposed to partial indemnity
    for its actual costs; and,

(v)     while the appeals may have been somewhat complex, the
    complexity arises from the fact that Ontarios claim is a unique claim based
    upon a statute drafted by Ontario; therefore the complexity is Ontarios fault;

[7]

We do not accept these submissions.

[8]

The argument raised in (iv) has already been rejected with respect to
    the trial costs in the decision on this appeal; it gets no further traction
    here.  The argument raised in (v) is without merit.

[9]

We do not think it can be said that there is some sort of $100,000
    ceiling for costs awards in this Court.  Each case must be decided in its own
    context.  What has to be determined is an amount that is fair and reasonable in
    the circumstances and is consistent with the reasonable expectations of the
    parties:
Boucher v. Public Accountant Council for the Province of Ontario
(2004), 71 O.R. (3d) 291 (C.A.), at paras. 37-38.

[10]

Here,
    notwithstanding the appellants protestations to the contrary, the appeals were
    complex.  The appeals involved high stakes, and were litigated as if that were
    the case.  This was not surprising, because, if successful, the foreign
    defendants stood to escape exposure to potential liability in a $50 billion
    lawsuit.  The appellants required, amongst them, twelve counsel in the
    courtroom.  We do not think it was beyond the appellants reasonable
    expectation that the costs incurred by Ontario in responding would be
    insignificant or substantially outside the range of their own counsels fees.

[11]

Accepting
    that the Crown responded to the appeals with a common factum and materials and
    that undoubtedly there would have been some duplication in preparing for and
    presenting the Crowns arguments, the Crown nonetheless had to respond to five different
    appeals.  Each raised separate as well as common issues.  It would not be
    appropriate, in our view, to determine reasonable partial indemnity costs on
    the basis that the Crown was responding to only one appeal and, therefore, that
    those costs should be measured roughly against what the appellants in one of
    the appeals would have been seeking themselves.

[12]

Finally,
    although the appellants quibble with some of the aspects of the Crowns costs
    outline, the substantial issues raised by them have been addressed above.

[13]

In
    all of the circumstances, we accept the amount claimed by the Crown as fair and
    reasonable and within the reasonable expectations of the parties, in the
    somewhat exceptional circumstances of this case.

[14]

Ontario
    also proposes that, as in the court below, these costs be apportioned between
    British American Tobacco p.l.c., B.A.T. Industries p.l.c., British American
    Tobacco (Investment) Limited, and Carreras Rothmans Limited (collectively, the
    BAT appellants) and R.J. Reynolds Tobacco Company and R.J. Reynolds Tobacco
    International Inc. (collectively, the RJR appellants), to be payable on a
    joint and several basis, by each group.  Ontario proposes a 75%/25% split.

[15]

Although
    we recognize that such an order is unusual, we upheld a similar award with
    respect to costs ordered by the motion judge, and we see no reason not to make
    a similar order with respect to costs of the appeal.

[16]

Accordingly, we fix the costs of the Crown at
    $237,332.50 all inclusive. The costs are to be apportioned $177,999.50 to the
    BAT appellants and $59,333 to the RJR appellants, to be payable on a joint and
    several basis by each group.

D. Doherty J.A.

Janet Simmons J.A.

R.A. Blair J.A.


